—Judgment, Supreme Court, New York County (Beverly Cohen, J.), entered October 5, 1992, in favor of plaintiff and against defendant in the amount of $50,000, exclusive of interest, costs and disbursements, and bringing up for review a prior order, same court and Justice, granting plaintiff’s motion for summary judgment in lieu of complaint, unanimously affirmed, with costs.
Summary judgment was properly granted since plaintiffs affidavit and submission of stopped checks signed by defendant were sufficient to prove a prima facie case (Seaman-Andwall Corp. v Wright Mach. Corp., 31 AD2d 136, 137, affd 29 NY2d 617), whereas the affirmation of defendant’s attorney in opposition was without evidentiary value and insufficient to raise a triable issue of fact (GTF Mktg. v Colonial Aluminum Sales, 66 NY2d 965, 967; Zuckerman v City of New York, 49 NY2d 557, 563). Concur—Murphy, P. J., Rosenberger, Ross, Rubin and Williams, JJ.